Exhibit (iv) ICIMutual Partners in Risk Management John T. Mulligan Vice President November 15, 2010 Mr. Paul ONeil Chief Compliance Officer Eaton Vance Corporation 2 International Place 2 Boston, MA 02110 Re: ICI Mutual Insurance Company Blanket Bond No. 97125110B (Bond) ICI Mutual D&O/E&O Policy No. 97125110D (Policy) ICI Mutual IDL Policy No. 97125110I (IDL Policy) Dear Paul: I hereby confirm that the premiums and taxes due for the above referenced Bond, Policy, and IDL Policy have been paid for the period September 1, 2010 through September 1, 2011. Feel free to call me at (800) 643-4246 if you have any questions. Sincerely, /S/ John T. Mulligan John T. Mulligan Vice President
